Citation Nr: 0731578	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to an increased evaluation for low back pain 
with degenerative changes and intervertebral disc syndrome, 
lumbar spine, currently rated as 20 percent disabling.

2.  Entitlement to an initial increased evaluation for 
radiculopathy, left lower extremity, rated as 10 percent 
disabling.

3.  Entitlement to an initial increased evaluation for 
radiculopathy, right lower extremity, rated as 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1945 to March 
1946.  He was born in 1921.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in July 2003 and July 2005. 

The veteran also has service connection for duodenal ulcer, 
varicocele, and dermatitis of the feet, each currently 
evaluated as noncompensably disabling.  

Some years ago the service-connected ulcer was active, and he 
was compensated accordingly during that time.  Although, 
during the course of the current appeal, the issue has been 
raised as to an increased evaluation for his ulcer and 
purported associated gastrointestinal symptoms, this matter 
has not been fully addressed by the VARO and is not part of 
the current appeal.

During the course of the current appeal the veteran has also 
raised the issue of entitlement to a total rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, an issue which has not yet been fully addressed 
by the VARO and is not part of the current appeal. 

On September 17, 2007, a Deputy Vice Chairman of the Board 
granted the veteran's motion to advance the case on the 
docket pursuant to 38 U.S.C. § 7107 and 38 C.F.R. 
§ 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  In 
DeLuca, the U.S. Court of Appeals for Veterans Claims (Court) 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

VA examination in 2003 described the veteran's complaints of 
an increasing inability to walk well because of his back 
problems and associated peripheral neuropathy into both lower 
extremities.  However, the examiner had no records from which 
to review his clinical history.  His radiculopathy was felt 
to be secondary to compression due to the lumbosacral 
degeneration, but it was noted that it was difficult to 
assess since he also had apparently had some left hemisensory 
weakness and superimposed stocking-and-glove sensory loss due 
to a small subcortical thalamic cerebrovascular accident 
(CVA).

Another VA orthopedic assessment was undertaken in May 2005.  
The veteran's back pain, described as 10 out of 10, was 
constant, aching and sharp in nature, and cramping.  He was 
using medications for the pain, and could not do yard work or 
walk more than a block.  He had tenderness at L-4/L-5, and 
straight leg raising was positive on the right and negative 
on the left.  The examination focused on whether the left leg 
radiculopathy was due to his back, a conclusion which was in 
the affirmative (and upon which the subsequent grant of 
service connection was made); however, the clinical findings 
with regard to symptoms were not entirely complete for 
purposes of thereafter rating the pertinent disabilities.

The veteran has stated (including on his Substantive Appeal, 
a VA Form 9 filed in January 2006), that he is receiving pain 
medications and steroid injections without relief; that he 
needs a cane to ambulate, needs assistance in certain 
activities such as getting in or out of the tub or a car, and 
now uses a walker.

A VA examination in June 2006 again focused primarily on 
whether his newly found right leg radiation was due to the 
back problems (answered in the affirmative) but without 
sufficient comprehensive clinical findings for assessing the 
problems under all pertinent criteria.  However, in comparing 
the 2006 finding with those than came before, it appears that 
he also showed some new symptoms of increased difficulties 
including demonstrated muscle spasms, fatigability, etc.

VA treatment records show that he had experienced some back 
and leg problems and treatment as well as care for non-
service-connected disabilities.  He has also had some 
instability and motility problems, but it remains unclear the 
extent to which his service-connected problems are 
responsible versus something else entirely.  For instance, in 
addition to the above noted CVA, X-rays at late as an 
orthopedic surgical consult in October 2006 showed 
longstanding findings of marked knee compartment narrowing as 
well as his other problems.  He was then having particular 
problems with muscle spasms and braces were considered (it is 
assumed for his knees, but that is also unclear).

The veteran has described his inability to work due to his 
back and leg impairment, and says that he had not been able 
to work in his prior job as a self employed office cleaner 
since 2002, and even then, he was able to work only 2 hours 
per night and at most 6-8 hours a week.  

The veteran's representative has argued that his use of 
physical therapy, cane, a walker and a 4-wheeler to ambulate, 
and his still being seen repeatedly for his pain and 
immobility, would certainly seem to reflect impairment of 
significantly more than "mild" as reflected in the current 
ratings assigned.  He asked for further development of the 
clinical evidence.  The Board finds substantive merit to both 
of those contentions.

We further note that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignments with regard to issues #2 and #3.  In general, 
when an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when the current appeal arose from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  This has not 
been addressed in the present case.

The veteran is also hereby advised of the importance of 
reporting for any scheduled examination, and of the 
consequences of failing to appear.  See 38 C.F.R. § 3.655.

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  And while one letter has recently been sent, 
the Board is confident that the RO will further address the 
matter of Dingess compliance on remand.

The Board would also note the veteran's disabilities may be 
rated under any number of different rating codes.  All of 
these possibilities have not been addressed by the VARO.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

a.  If he has additional information with 
regard to his back and leg disabilities, 
including from private care-givers, or with 
regard to how his disabilities impaired him in 
his ability to work, he should provide it, and 
VA should assist as possible.

b.  All VA up-to-date treatment records should 
also be obtained and added to his claims file.

c.  He may well not, but if the veteran 
receives Social Security benefits, he should 
be asked to clarify this and, with his 
authorization, these records with regard to 
his disabilities should be obtained.

2.  The veteran should be scheduled for an 
orthopedic examination in order to fully 
evaluate the service-connected low back pain 
with degenerative changes and intervertebral 
disc syndrome, lumbar spine, as well as 
radiculopathy, left lower extremity, and 
radiculopathy, right lower extremity.

a.  The claims folder must be made available 
to the examiner for review in conjunction with 
the examination.  All appropriate tests deemed 
necessary including X-rays, etc., should be 
accomplished, and the examiner should provide 
a comprehensive report including the complete 
rationale for all conclusions made.

b.  The examiner should fully describe the 
degree of limitation of motion affected by the 
low back pain with degenerative changes and 
intervertebral disc syndrome, lumbar spine, 
and radiculopathy, left lower extremity, and 
radiculopathy, right lower extremity.  Any 
limitation of motion must be objectively 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of limitation 
of motion present in the low back and the 
legs, with designations as to the cause(s) of 
each.

c.  The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance should be described, and the degree 
of functional loss due to pain should also be 
indicated, per 38 C.F.R. § 4.40.

d.  It should be indicated whether there is 
more or less movement than normal, weakened 
movement, excess fatigability, incoordination, 
pain on movement, swelling, deformity or 
atrophy of disuse, per 38 C.F.R. § 4.45.

e.  All opinions should be provided in the 
context of what is as at least as likely as 
not the case (i.e., to a degree of probability 
greater than 50 percent), or unlikely (i.e., a 
probability of less than 50 percent), 
particularly with regard to instances where 
there may be alternative causes for the 
impairment, some of which are service-
connected and others non-service-connected.

3.  Afford the veteran a neurological 
examination of the service-connected low back 
pain with degenerative changes and 
intervertebral disc syndrome, lumbar spine, as 
well as radiculopathy, left lower extremity, and 
radiculopathy, right lower extremity.

a.  The claims folder must be made available 
to the examiner for review in conjunction with 
the examination.  All appropriate tests deemed 
necessary including X-rays, etc., should be 
accomplished, and the examiner should provide 
a comprehensive report including the complete 
rationale for all conclusions made.

b.  The examiner should indicate what nerves 
are affected by the veteran's service-
connected back and bilateral radiculopathy 
problems.

c.  The examiner should describe the degree of 
disability of all nerves involved, that is, 
whether the level of disability is mild, 
moderate, moderately severe, or severe.

d.  As above, all opinions should be provided 
in the context of what is as at least as 
likely as not the case (i.e., to a degree of 
probability greater than 50 percent), or 
unlikely (i.e., a probability of less than 50 
percent), particularly with regard to 
instances where there may be alternative 
causes for the impairment, some of which are 
service-connected and others non-service-
connected

4.  Note:  The term "at least as likely as 
not", as noted in "2" and "3" above, does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it

5.  Thereafter, all facets of the issues on 
appeal should be readjudicated including in 
accordance with all pertinent regulations, and 
pertinent alternative rating criteria, with 
consideration of DeLuca and Fenderson.  If any 
of the decisions remain adverse to the veteran, 
he and his representative must be provided with 
an appropriate and comprehensive supplemental 
statement of the case, and a reasonable 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the U.S. Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

